UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 10-KSB (MARK ONE) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal yearendedDecember 31, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-52315 TRIST HOLDINGS, INC (Name of small business issuer in its charter) Delaware 20-1915083 (State of incorporation) (IRS Employer Identification No.) 7030 Hayvenhurst Avenue,Van Nuys, CA 91406 (Address of principal executive offices) (Zip Code) (818) 464-1614 (Registrant's telephone number, including area code) Landbank Group, Inc. (Former name, former address and former fiscal year, if changed since last report) Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.0001 Par Value None Check whether the issuer is not required to file a report pursuant to Section 13 or 15(d) of the Exchange Act: o Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Check if there is no disclosure of delinquent filers in response to Item 405 of RegulationS-B contained in this form, and no disclosure will be contained, to the best of issuer's knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-KSB or any amendment to the Form10-KSB: x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesxNo o State issuer's revenue for its most recent fiscal year: zero The aggregate market value of the voting and non-voting common equity held by non-affiliates of the issuer, based upon the last available reported closing price of the issuer’s common stock by a broker-dealer on the Gray Market was approximately $28,613 (affiliates being defined, for these purposes only, as directors and executive officers of the issuer and holders of 5% or more of the issuer’s outstanding common stock). State the number of shares outstanding of each of issuer's classes of common equity, as of March 10, 2008: 89,239,920 Transitional Small Business Disclosure Format (Check one): Yes o No x DOCUMENTS INCORPORATED BY REFERENCE None. Table of Contents TABLE OF CONTENTS PAGE PART I. Item 1. Description of Business 4 Item 2. Description of Property 10 Item 3. Legal Proceedings 10 Item 4. Submission of Matters to a Vote of Security Holders 10 PART II. Item 5. Market for Common Equity and Related Stockholder Mattersand Small Business Issuer Purchases of Equity Securities 11 Item 6. Management’s Discussion and Analysis or Plan of Operation 12 Item 7. Financial Statements 24 Item 8. Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 15 Item 8A. Controls and Procedures 15 Item 8B. Other Information 15 PART III. Item 9. Directors, Executive Officers, Promoters, Control Persons and Corporate Governance; Compliance with Section 16(a) of the Exchange Act 16 Item 10. Executive Compensation 17 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 18 Item 12. Certain Relationships and Related Transactions, and Director Independence 19 Item 13. Exhibits 20 Item 14. Principal Accountant Fees and Services 21 SIGNATURES 22 Table of Contents FORWARD-LOOKING STATEMENTS This report includes forward-looking statements with-in the meaning of Section27A of the Securities Act (the "Securities Act") and Section21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act"). We have based these statements on our beliefs and assumptions, based on information currently available to us. These forward-looking statements are subject to risks and uncertainties.
